EXHIBIT 10.2

 

Grant No.:                    

 

TREX COMPANY, INC.

2005 STOCK INCENTIVE PLAN

STOCK APPRECIATION RIGHTS AGREEMENT

 

Trex Company, Inc., a Delaware corporation (the “Company”), hereby grants stock
appreciation rights (SARs) relating to its common stock, $.01 par value, (the
“Stock”) to the Grantee named below. The terms and conditions of the SARs are
set forth in this cover sheet, in the attachment, and in the Company’s 2005
Stock Incentive Plan (the “Plan”).

 

Grant Date:                     , 200    

 

Name of Grantee:                                         
                                        

 

Grantee’s Social Security Number:             -            -            

 

Number of Shares of Stock Subject to the SARs:                     

 

SAR Grant Price per Share: $             .        

 

Last Date to Exercise:                     1

 

By signing this cover sheet, you agree to all of the terms and conditions
described in the attached Agreement and in the Plan, a copy of which is
available on request. You acknowledge that you have carefully reviewed the Plan,
and agree that the Plan will control in the event any provision of this
Agreement should appear to be inconsistent.

 

Grantee:  

 

--------------------------------------------------------------------------------

        (Signature)     Company:  

 

--------------------------------------------------------------------------------

        (Signature)         Title:  

 

--------------------------------------------------------------------------------

   

 

Attachment

 

This is not a stock certificate or a negotiable instrument.

 

--------------------------------------------------------------------------------

1 Certain events can cause an earlier termination of the SAR. See “Effects of
Changes in Capitalization” in the Plan. This date shall be extended for one (1)
year in the event your employment terminates due to your death during the tenth
year of the term.



--------------------------------------------------------------------------------

TREX COMPANY, INC.

2005 STOCK INCENTIVE PLAN

STOCK APPRECIATION RIGHTS AGREEMENT

 

Vesting   

The SARS are only exercisable before the Last Date to Exercise (noted on the
cover sheet) and then only with respect to the vested portion of the SARs.
Subject to the preceding sentence, you may exercise the SARs, in whole or in
part, by following the procedures set forth in the Plan and below in this
Agreement. For the purpose of this Agreement, “Service” means service as an
employee of the Company or any Affiliate or service as Service Provider.

 

Your right to exercise the SARs vests as to thirty three and one-third percent
(331/3%) of the total number of shares of Stock subject to the SARs, as shown on
the cover sheet, on the one-year anniversary of the Grant Date (“Anniversary
Date”), provided you then continue in Service. Thereafter, the number of shares
of Stock for which you may exercise the SARS will vest at the rate of thirty
three and one-third percent (331/3%) of the total number of shares of Stock
shown on the cover sheet on each of the next two Anniversary Dates. The
resulting aggregate number of vested shares of Stock will be rounded to the
nearest whole number, and you cannot vest in more than the number of shares of
Stock shown on the cover sheet.

 

Except as otherwise provided herein, no additional shares of Stock will vest
after your Service has terminated for any reason.

 

Notwithstanding the foregoing, if you should incur an Involuntary Termination
within a one year period following a Change in Control, the SARs shall become
100% vested at the time of your termination. “Change in Control” means the
dissolution or liquidation of the Company or a merger, consolidation, or
reorganization of the Company with one or more other entities in which the
Company is not the surviving entity, (ii) a sale of substantially all of the
assets of the Company to another person or entity, or (iii) any transaction
(including without limitation a merger or reorganization in which the Company is
the surviving entity) which results in any person or entity (other than persons
who are shareholders or Affiliates immediately prior to the transaction) owning
50% or more of the combined voting power of all classes of stock of the Company.
“Involuntary Termination” means a termination of employment by the Company for a
reason other than Cause or by you if the Company takes any action which results
in a diminution in any material respect with your position (including status,
offices, titles and reporting requirements), compensation, authority, duties or
responsibilities, excluding for this purpose an isolated, insubstantial and
inadvertent action not taken in bad faith and which is remedied by the Company
promptly after receipt of notice thereof given by you.

 

2



--------------------------------------------------------------------------------

Regular Termination  

If your Service terminates for any reason, other than death, Retirement,
Disability or Cause, then your unvested SARs will expire immediately and your
vested SARs will expire at the close of business at Company headquarters on the
90th day after your termination date (or, if such 90th day is a Saturday, Sunday
or holiday, at the close of business on the next preceding day that is not a
Saturday, Sunday or holiday); but in any event no later than the Last Date to
Exercise.

 

For the purpose of this Agreement, Disability means “permanent and total
disability” (within the meaning of Section 22(e)(3) of the Code) and “Cause”
means, as determined by the Board, (i) gross negligence or willful misconduct in
connection with the performance of duties; (ii) conviction of a criminal offense
(other than minor traffic offenses); or (iii) material breach of any term of any
employment, consulting or other services, confidentiality, intellectual property
or non-competition agreements.

Termination for

Cause

  If your Service is terminated for Cause, then you will immediately forfeit all
rights to your SARs and the SARs will immediately expire. Death  

If your Service terminates because of your death, then your SARs shall fully
vest and will expire at the close of business at Company headquarters on the
date two (2) years after the date of your death (but not later than the Last
Date to Exercise). During that two year period (but not later than the Last Date
to Exercise), your estate or heirs may exercise your SARs.

 

In addition, notwithstanding any provision herein to the contrary, if you die
during the 90-day period described in connection with a regular termination
(i.e., a termination of your Service not on account of your death, Retirement,
Disability or Cause), and a vested portion of your SARs has not yet been
exercised, then your SARs will instead expire on the date two (2) years after
your termination date (but not later than the Last Date to Exercise). In such a
case, during the period following your death up to the date two (2) years after
your termination date (but not later than the Last Date to Exercise), your
estate or heirs may exercise the vested portion of your SARs.

 

3



--------------------------------------------------------------------------------

Disability or Retirement   If your Service terminates because of your Disability
or Retirement, then your SARs shall fully vest and your SARs will expire at the
close of business at Company headquarters on the date three (3) years after your
termination date (but not later than the Last Date to Exercise). Leaves of
Absence  

For purposes of this award of SARs, your Service does not terminate when you go
on a bona fide employee leave of absence that was approved by the Company in
writing, if the terms of the leave provide for continued Service crediting, or
when continued Service crediting is required by applicable law. However, your
Service will be treated as terminating 90 days after you went on employee leave,
unless your right to return to active work is guaranteed by law or by a
contract. Your Service terminates in any event when the approved leave ends
unless you immediately return to active employee work.

 

The Company determines, in its sole discretion, which leaves count for this
purpose, and when your Service terminates for all purposes under the Plan.

Notice of Exercise  

When you wish to exercise this award of SARs, you must notify the Company by
filing the proper “Notice of Exercise” form at the address given on the form.
All exercises must take place before, and your SARs will expire on, the Last
Date to Exercise (shown on the cover sheet), or such earlier date following your
death, disability, retirement or other termination of your service as otherwise
provided herein. Your notice must specify how many SARs you wish to exercise.
Your notice must also specify how the shares of Stock received on the exercise
of your SARs should be registered (in your name only or in your and your
spouse’s names as joint tenants with right of survivorship). The notice will be
effective when it is received by the Company.

 

If someone else wants to exercise the SARs after your death, that person must
prove to the Company’s satisfaction that he or she is entitled to do so.

Payment for SARs   Upon your exercise of the SARs, the Company will pay you in
shares of Stock an amount equal to the positive difference (if any) between the
Fair Market Value of a share of Stock on the exercise date and the SAR Grant
Price, multiplied by the number of SARs being exercised. Any fractional shares
of Stock will be paid to you in cash. Withholding Taxes   You will not be
allowed to exercise the SARs unless you make acceptable arrangements to pay any
withholding or other taxes that may be due as a result of the exercise of the
SARs. In the event that the Company determines that any federal, state, local or
foreign

 

4



--------------------------------------------------------------------------------

    tax or withholding payment is required relating to the exercise or sale of
shares arising from this grant, the Company shall have the right to require such
payments from you, withhold such amount from the proceeds of the exercise of
your SARs, or withhold such amounts from other payments due to you from the
Company or any Affiliate. Transfer of SARs  

Other than as provided in Section 10.2 of the Plan, during your lifetime, only
you (or, in the event of your legal incapacity or incompetency, your guardian or
legal representative) may exercise the SARs, and you cannot transfer or assign
the SARs. For instance, you may not sell the SARs or use them as security for a
loan. If you attempt to do any of these things, the SARs will immediately become
invalid. You may, however, dispose of the SARS in your will or the SARs may be
transferred upon your death by the laws of descent and distribution.

 

Regardless of any marital property settlement agreement, the Company is not
obligated to honor a notice of exercise from your spouse, nor is the Company
obligated to recognize your spouse’s interest in your SARs in any other way.

Retention Rights   Neither your SARs nor this Agreement give you the right to be
retained by the Company (or any of its Affiliates) in any capacity. The Company
(and any of its Affiliates) reserve the right to terminate your Service at any
time and for any reason. Shareholder Rights   You, or your estate or heirs, have
no rights as a shareholder of the Company until a certificate for shares of
Stock received pursuant to the exercise of your SARS has been issued (or an
appropriate book entry has been made). No adjustments are made for dividends or
other rights if the applicable record date occurs before your stock certificate
is issued (or an appropriate book entry has been made), except as described in
the Plan. Adjustments   In the event of a stock split, a stock dividend or a
similar change in the Stock, the number of shares covered by the SARs and the
SAR Grant Price per share shall be adjusted (and rounded down to the nearest
whole number) if required pursuant to the Plan. Your SARs shall be subject to
the terms of the agreement of merger, liquidation or reorganization in the event
the Company is subject to such corporate activity. Applicable Law   This
Agreement will be interpreted and enforced under the laws of the State of
Delaware, other than any conflicts or choice of law rule or principle that might
otherwise refer construction or interpretation of this Agreement to the
substantive law of another jurisdiction.

 

5



--------------------------------------------------------------------------------

The Plan  

The text of the Plan is incorporated in this Agreement by reference. Certain
capitalized terms used in this Agreement are defined in the Plan, and have the
meaning set forth in the Plan.

 

This Agreement and the Plan constitute the entire understanding between you and
the Company regarding the SARs. Any prior agreements, commitments or
negotiations concerning the SARs are superseded.

Data Privacy  

In order to administer the Plan, the Company may process personal data about
you. Such data includes but is not limited to the information provided in this
Agreement and any changes thereto, other appropriate personal and financial data
about you such as home address and business addresses and other contact
information, payroll information and any other information that might be deemed
appropriate by the Company to facilitate the administration of the Plan.

 

By accepting the SARs, you give explicit consent to the Company to process any
such personal data. You also give explicit consent to the Company to transfer
any such personal data outside the country in which you work or are employed,
including, with respect to non-U.S. resident Grantees, to the United States, to
transferees who shall include the Company and other persons who are designated
by the Company to administer the Plan.

Consent to Electronic Delivery   The Company may choose to deliver certain
statutory materials relating to the Plan in electronic form. By accepting the
SARs you agree that the Company may deliver the Plan prospectus and the
Company’s annual report to you in an electronic format. If at any time you would
prefer to receive paper copies of these documents, as you are entitled to, the
Company would be pleased to provide copies. Please contact
             at             to request paper copies of these documents. Code
Section 409A   It is intended that this award of SARs comply with Code Section
409A and Notice 2005-1 regarding the permissible deferral of compensation under
the grant of stock-settled stock appreciation rights.

 

By signing the cover sheet of this Agreement, you agree to all of the terms and
conditions described above and in the Plan.

 

6